In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                   Filed: March 9, 2017

* * * * * * * *               *      *   *   *   *
JAMES WOODWARD,                                  *           UNPUBLISHED OPINION
                                                 *
                       Petitioner,               *           No. 15-1130V
                                                 *
v.                                               *           Special Master Gowen
                                                 *
SECRETARY OF HEALTH                              *           Decision on Joint Stipulation;
AND HUMAN SERVICES,                              *           Tetanus-Diphtheria-Acellular
                                                 *           Pertussis (TDaP);
                       Respondent.               *           Guillain-Barré Syndrome (GBS)
*    * *   *   *   *   * * * *           *   *   *

Amber Diane Wilson, Maglio Christopher and Toale, PA, Washington, DC for petitioner.
Camille Michelle Collett, U.S. Department of Justice, Washington, DC for respondent.

                           DECISION ON JOINT STIPULATION1

       On October 6, 2015, James Woodward (“petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq2 [the
“Vaccine Act” or “Program”]. Petitioner alleges that he developed Guillain-Barré Syndrome
(“GBS”) as a result of a tetanus-diphtheria-acellular pertussis (“TDaP”) vaccine received on or
about February 23, 2015. Stipulation (ECF No. 46), ¶¶ 1, 2, 4.

      On March 8, 2017, the parties filed a stipulation recommending an award of
compensation to petitioner. Stipulation (ECF No. 460. Respondent denies that the TDaP
immunization is the cause of petitioner’s alleged GBS or any other injury or condition.

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I
intend to post this ruling on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner
has 14 days to identify and move to delete medical or other information, the disclosure of which
would constitute an unwarranted invasion of privacy. If, upon review, I agree that the identified
material fits within this definition, I will delete such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter,
for ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of
42 U.S.C. § 300aa (2012).

                                                     1
Nevertheless, the parties agree to the joint stipulation, attached hereto as Appendix A. The
undersigned finds the stipulation reasonable and adopts it as the decision of the Court in
awarding damages, on the terms set forth therein.

       The parties stipulate that petitioner shall receive the following compensation:

       1) A lump sum of $345,000.00, in the form of a check payable to petitioner, Mr.
          James Woodward.

        This amount represents compensation for all damages that would be available under 42
U.S.C. § 300aa-15(a). Joint Stipulation at ¶ 8.

       The undersigned approves the requested amount for petitioner’s compensation.
Accordingly, the Clerk of the Court is directed to enter judgment in accordance with the
parties’ stipulation.3

       IT IS SO ORDERED.
                                                            s/Thomas L. Gowen
                                                            Thomas L. Gowen
                                                            Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice
renouncing the right to seek review.


                                                2